PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/565,226
Filing Date: 9 Oct 2017
Appellant(s): DOMLOGE et al.



__________________
Anish Patel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 May, 2021.

(6) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 Dec, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1-6, 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Böhm et al. (J. Biol. Chem. (2004) 279(8) p6959-6966) in view of the press release from Massage Magazine of 22 July, 2011, Gorouhi et al. (Int. J. Cosmetic Sci. (2009) 31 p327-345), Le Tourneau et al. (J. Natl. Cancer Inst. (2009) 101 p708-720), and Jayawikreme et al. (J. Biol. Chem. (1994) 269(47) p29846-29854) with evidentiary support from sales literature for Biotide from Incospharm (published 2017).  

(2) Response to Argument
Appellants argue that the rejection does not discuss the effect on prolidase activity (a claim limitation), that it is not obvious to optimize the dose and dose schedule, that Jayawikreme et al. is irrelevant because none of the peptides described in that reference have the same sequence or are used in the same way as applicant’s invention, that it is unexpected that the peptide have activity at the concentration range claimed, that the rejection discusses reduction of degradation rather than generation of collagen, that the teachings of Böhm et al. are limited to fibrotic disorders, that the pathway is so complex that there is no expectation of success, that Böhm et al. shows that, without TGF-β, MSH had no effect, that the claims have no mention of TGF-β, that the rejection does not teach reducing signs of senescence, that Biotide teaches away from the invention, and state that the proper interpretation of “reducing or delaying the appearance of cellular senescence” is reducing markers of senescence in fibroblasts, which was not discussed in the rejection.  These arguments are unpersuasive, and the rejection should be upheld.


Appellants have essentially three arguments that are repeated in different forms.  The first is that they find and claim effects that are not discussed in the rejection.  The rejection clearly makes obvious using hexapeptide-2 to increase collagen production in the skin, which will reasonably lead to younger looking skin.  The effects that applicants have noted and claimed all tie in to younger looking skin due to increased collagen production.  In other words, they have described, and claimed, a different mechanism than taught by the prior art, but it’s not clear why a discovery of a new mechanism for the effects predicted by the prior art will render an otherwise obvious invention patentable, absent secondary considerations.  
The second set of arguments is that there is something special about the experiments and teachings of Böhm et al. or their invention, so the reference cannot be extrapolated to the invention.  However, there is never a coherent argument supported by more than appellant’s word that the reference must be considered differently than the invention appellants have claimed.
The third set of arguments is that there is no reason to optimize the dose and dose schedule for collagen production.  However, the cited references clearly teach that administration of hexapeptide-2 will increase collagen production, and it is not considered a patentable invention to find the best conditions for an otherwise obvious invention.  Every therapeutic used must have the dose and dose schedule determined; this means that these procedures are common in the art.
In more detail, appellants first argue that the rejection does not discuss prolidase activity.  The significance of prolidase is that this provides material for the production of collagen (paragraph 6 of appellant’s specification), which, presumably, means that the synthesis of collagen will not be impeded by lack of building materials.  The observed effect of increased prolidase activity by a patient using the claimed therapy would presumably be production of collagen (which will produce younger looking skin, spec, paragraph 9). The rejection renders obvious every active method step of applicant’s claimed invention, so the same effects must necessarily follow.  What would be expected by a person of skill in the art using the invention (increased collagen production leading to younger looking skin) would not change if such a person was told that prolidase was involved.  In other words, appellants may have found a new mechanism of action.  While this is a wonderful scientific discovery, it is not an invention.  Absent secondary considerations, a new mechanism of action of a known or obvious therapeutic is not a patentable distinction (MPEP 2112(I)).  
Appellants next argue that it is not obvious to optimize the dose and dose schedule.  This appears to be based on two facts:  1) the only reference used in the rejection that teaches the peptide uses it for a different purpose than that claimed by applicants (skin whitening vs. collagen production/wrinkle reduction) and 2) the biotide reference cited as an evidentiary reference to show that the peptide described in the Massage Magazine reference is the same peptide that applicants shows that in an in-vitro study with a concentration range that overlaps with that used by applicants, the peptide had no activity on collagen production.  The problem with this argument is that it takes the references out of context of the rejection and ignores the teachings of Böhm et al.  That reference teaches that MSH inhibits TGF-β induced growth of collagen.  The Biotide reference discusses a cellular assay, but give no details.  Park et al. (cited by applicants, IDS of 9 Oct, 2017) is from the same company (Incospharm) as the authors of the Biotide reference, present the identical chart as Biotide, and describe obtaining it with an in-vitro experiment without TGF-β and using no MSH (paragraph 50 of Park et al.).  In other words, the mechanism described by Böhm et al. would not be expected to be in effect in this assay, because none of the players in the pathway discussed by Böhm et al. are present.  With Böhm et al., the Massage Magazine reference makes obvious to use hexapeptide-2 to decrease inhibition of collagen production, which makes it obvious to find what dosage and dose schedule will be most effective.
Appellants next argue that Jayawikreme et al. is irrelevant, because it uses different peptides and discusses finding the concentration response curve of the effect of those peptides on melanocytes.  Jayawikreme et al. was cited to show that the concentration range claimed by applicants is where cosmetic ingredients are 
Appellants next argue that the concentration at which the material induces collagen production is an unexpected result, based on the teaching of the Biotide reference that the peptide had no effect in an overlapping range.  As discussed above, this ignores the teachings of Böhm et al., which indicate that additional elements not used in the Biotide are needed to produce collagen.  Applicants have also pointed out that when they repeat the experiment of Biotide reference, they get different results than disclosed in that reference.  It is not clear what the significance of that is.  It merely indicates that there is some difference in the experiment they ran vs. the experiment run by the authors of the Biotide reference that is significant.  But they never identify what feature is different that is significant, nor do they explain how it invalidates a rejection that is consistent with both their data and that of the Biotide reference.
Appellants next argue that the rejection is based on the reduction of inhibition of degradation, rather than production of collagen.  Again, appellants are arguing that there is a different mechanism of action, but, again, it is not clear what the relevance of this is, or how it invalidates the rejection.  Given the evidence presented in the rejection, a person of skill in the art would assume that a person applying hexapeptide-2 topically would have more collagen in their skin than an otherwise identical person who did not apply the material.
Appellants argue that the pathway linking MSH, TGF-β, and collagen production is complex, so that there is no reasonable expectation of success.  It is not clear how the two concepts, complexity and expectation of success are related.  Böhm et al. teach that MSH inhibits TGF-β induced production of collagen.  It does not matter if it does so by a complex mechanism or a simple one.  In either case, MSH inhibits TGF-β induced 
Appellants suggest that the teachings of Böhm et al. are limited to fibrotic disorders caused by excessive TGF-β.  While that is what the reference is discussing, it is not clear why the teachings are limited to that.  Varga et al. (cited in the office action of 16 Dec, 2020) teaches that TGF-β induces collagen production in skin fibroblasts (abstract) and that this cytokine is found in most non-neoplastic adult tissues (p597, 1st column, 2nd paragraph).  All the elements in the pathway discussed by Böhm et al. are found in normal skin, it is not clear why they would be expected to interact in some other way than described by Böhm et al.  Appellants further argue that MSH, by itself, was shown by Böhm et al. to have no effect in the absence of TGF-β, which somehow teaches away from the invention.  Appellants have not explained how a control experiment using only a molecule inhibited by hexapeptide-2, without any other elements in the pathway (such as the component that is actually causing increased collagen production), would lead a person of skill in the art to believe that their invention would not work.  Appellants argue that the claims have no requirement of TGF-β, and seem to think that Böhm et al. is only relevant if there are very large amounts of TGF-β in the system; again, it is not clear why this would be the case.  The cytokine is naturally found in skin, as noted above, and causes a dose-dependent stimulation of collagen (Varga et al., p247, 1st column, 2nd paragraph, continues to 2nd column).  While the lower levels found in normal skin vs fibrotic tissue would have less dramatic and pathological effects, a person of skill in the art would reasonably believe that this pathway is active in normal skin.
For their final argument, appellants next argue that the rejection does not discuss reducing the signs of senescence, which they define as cellular markers of senescence.  As noted above, the rejection describes the same therapy for the same patient population, so it will necessarily have the same effects.  Appellants have not tied the expression of cellular markers of senescence to anything that would be unexpected based on the 
It should be noted that appellants are taking a known cosmetic ingredient (as taught by the Massage Magazine reference) and applying it in a manner that cosmetics are typically applied, i.e. topically.  While the reference does not discuss the concentration range and dosing schedule claimed by applicants, there is no evidence of record that these are critical.  Appellants have used only two concentrations in their experiments, 0.5 and 1 µM, for all their experiments, and there is no evidence that they tried any dosing schedule other than morning and evening.  In other words, the prior art teaches the same therapeutic applied in the same manner as appellants have claimed on the same patient population (everyone wants to look younger, after all).  A person using the material as intended by the Massage Magazine teachings would be expected to see the same effects that appellants are claiming.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FRED H REYNOLDS/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Conferees:
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658            
                                                                                                                                                                                            /JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.sea